998 S.W.2d 362 (1999)
D.L. NEGRINI, Appellant,
v.
SMITH, NELSON & CLEMENT P.C., Appellee.
No. 01-99-00142-CV.
Court of Appeals of Texas, Houston (1st Dist.).
July 29, 1999.
Rehearing Overruled September 3, 1999.
Troy D. Nelson, Nelson & Assoc., Friendswood, for Appellee.
Panel consists of Justices COHEN, WILSON, and TAFT.

OPINION
PER CURIAM.
On June 24, 1999, this Court issued an order that stated among other things:
"Appellant has not paid the appellate filing fee or the fee for filing the motion we consider herein. Appellant is advised that her appeal may be dismissed *363 if she does not pay the filing fees within 10 days of the date of this order."
Appellant has not paid the appellate filing fee of $125[1] or the motion fees of $10 each for the three motions she filed on April 11, June 1, and July 2, 1999. On July 2, 1999, appellant filed an affidavit of indigence in this Court. An affidavit of inability to pay costs on appeal must be filed in the trial court with or before the notice of appeal. TEX.R.APP. P. 20.1(c)(1). Appellant filed her notice of appeal on February 10, 1999. The clerk's record does not show, and appellant does not assert, that she filed any affidavit of indigence in the trial court on or before February 10, 1999. Therefore, appellant is not entitled to appeal without paying appellate costs. See TEX.R.APP. P. 20.1(a).
Accordingly, we dismiss the appeal because appellant has failed to pay the filing fees within the time specified in our order of June 24, 1999. See TEX.R.APP. P. 5, 42.3(c); Holt v. F.F. Enters., 990 S.W.2d 756, 757 (Tex.App.Amarillo 1998, pet. denied).
NOTES
[1]  Appellant was advised by letter dated February 10, 1999, from the Clerk of this Court, that the $125 filing fee was due.